DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 14 and 116, in the reply filed on 6/24/2022 is acknowledged.
Claims 46-47, 62, 86-88, 91, 96-97 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 14 and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbard (US 7,557,087), Geliebter (WO 2005/054437), Leverve (WO 2007/114791) and Kuze (Anesth Analg 1992;75702-7). Rothbard is cited on the 9/30/2020 IDS.
Claim 6 recites “consisting essentially of,” however, the instant specification fails to provide a clear disclosure detailing what ingredients would materially change the composition, as such "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Rothbard teaches compositions and methods for treating vascular conditions with arginine polymers and arginine homopolymers (Abs).   Rothbard teaches treatment and prevention of vascular conditions or local tissue nitric oxide (NO) deficiencies by administering an effective amount of a NO enhancer.  An NO enhancer is taught to be any composition that increases the metabolic or enzymatic production of NO (Col.3, ln.1-10). Rothbard teaches the treatment of vascular conditions by increasing the effective amount of NO (Col. 4, ln. 15-20).
Regarding claim 14: Rothbard teaches the arginine polymer or copolymer to include an oligomer (Col. 4, ln. 60-63) and comprises at least 9 contiguous arginine residues (Col. 56, ln. 10-15), a suitable arginine polymer for use includes R9 (a 9-mer of contiguous L-arginine residues) (Col. 6, ln. 15-20 and Col. 8, ln.50-55), reading on none-L-arginine.
Rothbard contemplates the application of NO enhancers to isolated conduits ex vivo for CABG procedures and teaches that the implanted vein preferably autologous, but those from other human donors can be used as well, reading on instant claim 116.  In one embodiment a vein (i.e. blood vessel) graft is contacted with the composition comprising the NO enhancer ex vivo prior to grafting into the heart, which reads on “contacting a blood vessel to be grafted, prior to grafting, ex vivo with a solution comprising…”.
Rothbard teaches that the compositions can be solubilized in a sterile physiological suitable liquid that minimizes disruption of the physical and biological function of the vessel.  Suitable liquids include aqueous saline and other sterile mediums or solutions that are used in vessel grafting procedures (Col. 12, ln.20-67 to Col. 13, ln.1-5).
Regarding claim 7: Rothbard teaches that ingredients such as potassium phosphate and antibiotics can be optionally added to the composition (Ex. 2), therefore, as these ingredients are optional, they are not required to be added and it would be obvious to formulate the composition to not comprise these, which reads on a solution that does not comprise at least one of an antibiotic or at least one of a phosphate ion.”
However, Rothbard does not teach the NO enhancer to be present in a composition comprising an organic acid or a salt thereof.
Geliebter teaches a composition and methods for ex vivo preservation of blood vessels for vascular grafts (Abs).  Geliebter teaches the composition to be a solution comprising the active for preserving the blood vessel, wherein the solution is one that does not damage the blood vessel graft tissue that is placed in it. (Pg. 7).  A suitable solution for use includes Ringer’s lactate.  Ringers lactate also helps maintain cardiovascular homeostasis in vivo, i.e. the solution lacks potassium (Pg. 19).
Leverve teaches the use of pharmaceutical compositions for treatment or prevention of conditions or diseases in patients that underwent heart surgery such as CABG (Leverve – claim 20).  Leverve teaches that Ringers lactate is made up of sodium lactate, sodium chloride, potassium chloride and calcium chloride, reading on instant claims 5-6 [0046].
Kuze teaches that standard and original Ringers lactate contains an equal mixture of the D- and L- stereoisomers, however, lactated ringers’ solution containing only L-lactate.
It is noted that while instant claim 6 recites “organic acid or a salt thereof, sodium lactate…” the “sodium lactate” present in the Ringers lactate reads on both “organic acid or a salt thereof” and “sodium lactate” as one portion of the sodium lactate satisfies the “organic acid or a salt thereof” and another portions reads on “sodium lactate.”
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rothbard with those of Geliebter and Leverve and administer the L-arginine oligomer of Rothbard in a solution of sterile Ringers lactate, which is taught to comprise sodium lactate, sodium chloride, potassium chloride and calcium chloride, as Geliebter teaches that Ringer’s Lactate is solution which does not does not damage the blood vessel graft tissue that is placed in it.  One of skill in the art would have a reasonable expectation of success as both Rothbard and Geliebter teach solutions for contacting a blood vessel ex vivo prior to grafting and Rothbard teaches that any sterile liquid medium that is used in vessel grafting procedures can be used.
Regarding claims 2-3: These claims limit the species of organic acid of claim 1 to be lactic acid,  but the claims do not limit the “organic acid of a salt thereof” to be specifically lactic acid and to exclude salts of lactic acid.  Therefore, as the prior art makes obvious the presence of sodium lactate (i.e. a salt of lactic acid), the limitations of the claims have been met.
Regarding claim 4, as discussed above, Standard ringers lactate contains an equal mixture of the D-lactate and L-lactate or one containing L-lactate alone can be used, therefore, it would have been prima facie obvious to use either the racemic mixture of L-lactate with a reasonable expectation of success as these solutions are well known it the pharmaceutical arts.
Claim 1 recites “A method of improving vascular graft survival,” this is an expected property of the claimed method and claimed composition. The prior art makes obvious the performance of the claimed active steps with the claimed composition, therefore  the method of the prior art and the method claimed are expected to result in the same properties, absent evidence to the contrary.  Furthermore, the instant specification teaches that “increased NO production can be an indication of improved vascular graft survival” [043], “upregulation of NO may present a therapeutic opportunity for vascular graft treatment to prevent vein graft disease” [020] and teaches that the presence of NO allows muscle cells to form around the vein graft and keeps the vein graft open and dilated. In the absence of L-arginine there is an injury response due to the arterial pressure, amongst other insults to the vein graft, that generates reactive oxygen species that causes thrombosis and intimal hyperplasia within the vein graft that leads to re-occlusion of the vein graft due to vein graft disease [056].  As discussed above, Rothbard teaches treating vascular condition by increasing the effective amounts of NO, which as taught by the instant specification results in improved graft survival.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613